DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


IT is noted that claims 1-20 are considered eligible subject matter.  Claims 1, 9 and 14, even if interpreted as an abstract idea, provide limitations regarding a practical application, i.e. synthesizing images for depth estimation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 13, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 13 and 18 recite the limitation “the respective search grids” in the (two) last line(s).  It is unclear as to which respective search grids the applicant is referring to.  
Claims 6 and 19 recite the limitation "the pixels in the camera" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the depth model" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Urban Localization with Street Views using a Convolutional Neural Network for End-to-end camera pose regression” (Bresson et al)  in view of U.S. Patent Application Publication No. 20180189565 (Lukierski et al).
Regarding claim 14, Bresson et al discloses a method of improving depth estimates for monocular images using a neural camera model that is independent of a camera type, comprising: receiving an image derived from a video, i.e. a panoramic image that is derived from google street views, which is an obtained video (page 1200, paragraphs 9-10, fig. 2, “panorama”); generating, using a ray surface network, a ray surface that approximates an image character of the image as produced by a camera having the camera type by forming a backprojection using a ray tracing algorithm to create a sphere (page 1200, paragraph 10), having the camera type that would take the image with geolocations used to train the PoseNet of fig. 2; and creating a synthesized image according to at least the ray surface and a depth map associated with the image (fig. 2, “images with geo-locations”).  Bresson further discloses images obtained from a vehicle camera are monocular image sequences/ video and therefore monocular images come from monocular video (page 1200, paragraph 2) and that the images processed are used for training (fig. 2a). 
Bresson et al does not disclose expressly the panoramic image is a monocular image from a pair of images.
Lukierski et al discloses panoramic image is a monocular image from a pair of images, and that it is derived from monocular video (page 1, paragraph 10).
Bresson et al and Lukierski et al are combinable because they are from the same field of endeavor, i.e. navigation using panoramic/ monocular images.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to obtain the image from a monocular video.
The suggestion/motivation for doing so would have been to provide a more robust, flexible system by utilizing known ways to obtain panoramas.
Therefore, it would have been obvious to combine the method of Bresson et al with the monocular camera of Lukierski et al to obtain the invention as specified in claim 14.
Claim 9 is rejected for the same reasons as claim 14.  Thus, the arguments analogous to that presented above for claim9 are equally applicable to claim 14.  Claim 14 distinguishes from claim 9 only in that claim 9 claims a non-transitory computer-readable medium that includes instructions that when executed by one or more processors cause the one or more processors to carry out the method.  Lukierski et al teaches further this feature, i.e. fig. 10.
Claim 1 is rejected for the same reasons as claim 14.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claim 14.  Claim 14 distinguishes from claim 1 only in that claim 1 is a system claim with one or more processors, a memory communicably coupled to the one or more processors and storing the modules of the method, the module that cause the synthesized image is a training module.  Bresson et al and Lukierski et al teach further this feature, i.e. system claim with one or more processors; a memory communicably coupled to the one or more processors and storing the modules of the method (Lukierski et al, page 8, paragraph 65), the module that cause the synthesized image is a training module (Bresson et al, fig. 2).
Regarding claim 7, Bresson et al discloses the training module further includes instructions to provide the synthesized image as part of training a depth model for generating the depth estimates (fig. 2, images with geolocations provided to train “adaptive PoseNet training”).

Allowable Subject Matter
Claims 2-6,8, 10-13 and 15-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 10 and 15 contain allowable subject matter regarding applying the neural camera model by lifting pixels to produce 3D points using the claimed ray surface, the claimed depth map, and a camera offset, and projecting the 3D points onto a context image to create the claimed synthesized image.
Claims 6 and 19 contain allowable subject matter regarding the claimed ray surface being comprised of a residual component and a fixed component, wherein the residual component is learned by the ray surface network and the fixed component is a geometric prior for the camera type, wherein the image character associated with the camera type includes at least a format of the monocular image and lens distortion, and wherein the ray surface associates pixels within the monocular image with directions in an environment from which light that generates the pixels in the camera originates.
Claims 8 and 20 contain allowable subject matter regarding training a depth model to produce the claimed depth estimates according to a self-supervised structure from motion (SfM) process, and wherein training the depth model includes using the synthesized image to derive a loss according to a loss function that updates at least the claimed depth model, and the claimed ray surface network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        10/19/2022